                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                             NO: 5:19-CR-96-FL


UNITED STATES OF AMERICA                            )
                                                    )
         v.                                         )   NOTICE PURSUANT TO
JAMES MURDOCK FLETCHER PEELE,                       )         20-SO-7
             Defendant                              )
                                                    )

       COMES NOW the Defendant, James Murdock Fletcher Peele, by and through the
undersigned counsel of record, and hereby notifies the Court that there exists no specific
reasons that Defendant’s arraignment cannot be further delayed without serious harm to the
interest of justice. Additionally, Defendant asserts that this delay would serve the ends of
justice and such allowance would also outweigh the best interest of the public and the
Defendant in a speedy trial.
       Respectfully submitted this the 20th day of April, 2020.

                                                    GREENE, WILSON & CROW, P.A.

                                                    /s/ Thomas R. Wilson
                                                    THOMAS R. WILSON
                                                    twilson@greenewilson.com
                                                    N.C. State Bar No.: 31876
                                                    P.O. Box 1676
                                                    New Bern, NC 28563
                                                    t: (252)634-9400
                                                    f: (252)634-3464
                                                    CJA - APPOINTED
                              CERTIFICATE OF SERVICE

       I hereby certify that I this day have served a copy of this pleading upon the other

parties to this action electronically as indicated to counsel for said parties, this 20th day of

April, 2020.

       Erin Blondel, AUSA (via CM/ECF)
       Jake Pugh, AUSA (via CM/ECF)

       This the 20th day of April, 2020.

                                                       GREENE ,WILSON & CROW, P.A.

                                                       /s/ Thomas R. Wilson
                                                       THOMAS R. WILSON
                                                       twilson@greenewilson.com
                                                       N.C. State Bar No.: 31876
                                                       P.O. Box 1676
                                                       New Bern, NC 28563
                                                       t: (252)634-9400
                                                       f: (252)634-3464
                                                       CJA - APPOINTED
